         Case 1:19-cv-01278-RBW Document 55 Filed 01/27/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 JASON LEOPOLD and
 BUZZFEED, INC.,

                Plaintiff,

 v.

 UNITED STATES DEPARTMENT OF
 JUSTICE, et al.

                Defendants.
                                                            Case No: 1:19-cv-01278-RBW

 CABLE NEWS NETWORK, INC.,

                Plaintiff,

 v.

 FEDERAL BUREAU OF INVESTIGATION,

                Defendant.


 JOINT STATUS REPORT PURSUANT TO COURT’S ORDER OF JANUARY 13, 2020

       Plaintiffs Jason Leopold, BuzzFeed, Inc. and Cable News Network, Inc. (“CNN”), and

Defendant United States Department of Justice (“DOJ”), through counsel, hereby file this report

pursuant to this Court’s Order of January 13, 2020 (Dkt. 54) regarding the list of individuals

interviewed by the Federal Bureau of Investigation (“FBI”) in connection with the investigation

by Special Counsel Robert Mueller.

       Plaintiffs’ Position:

       As the Court directed, the parties met and conferred on January 23, 2020, regarding the

list provided by DOJ to Plaintiffs on January 3, 2020. During that conference, counsel for DOJ
         Case 1:19-cv-01278-RBW Document 55 Filed 01/27/20 Page 2 of 8



stated that it would provide to Plaintiffs an updated list removing the redactions of the names of

three additional interviewees. Plaintiffs also noted a public reference to a December 19, 2018

FBI interview with Jared Kushner in U.S. v. Calk, No. 19-cr-00366, Dkt. 47-10, (S.D.N.Y.) (filed

Jan. 9, 2020). Counsel for DOJ also pledged to confer with the FBI review the list in light of

Plaintiffs’ provision of the names of interviewees whose 302s were previously produced in this

litigation and potential duplicate entries on the January 3 list. DOJ said that after completing that

review, it will update the list as needed and release that updated list to Plaintiffs. Plaintiffs do

not believe that this simple administrative task should take another month to complete and

suggest that DOJ be required to provide an updated list no later than February 7, 2020.

       However, the parties did not come to an agreement regarding other information redacted

from the January 3 list.

       Plaintiffs’ position is that DOJ has had sufficient time since this Court’s November 28,

2019 Order (Dkt. 47) to perform the straightforward task of determining which, if any, names on

the list are required to be redacted and which interviewees’ names should be disclosed in light of

the robust public interest in this information, which should outweigh all but the most urgent

secrecy considerations. DOJ indicated that it has not conducted any analysis to determine

whether the public interest in disclosure of any names to facilitate the timely release of 302s

outweighs any potential privacy interests that form the basis of DOJ’s withholding of at least

some of the names.

       Counsel for Plaintiffs also reiterated to DOJ their position that there is no justification to

keep secret the name of any criminal defendant or prosecution witnesses in the various cases

arising from the Special Counsel’s probe. This category includes criminal defendants Richard

Pinedo, Kamil Ekim Alptekin and Gregory Craig; Roger Stone trial witness Randy Credico; Paul




                                                   2
         Case 1:19-cv-01278-RBW Document 55 Filed 01/27/20 Page 3 of 8



Manafort trial witnesses Daniel Rabin, Cynthia LaPorta and Philip Ayliff; and Bijan Kian

Rafiekian trial witnesses Michael Boston, James Courtovich, Grant Smith, Michael G. Flynn,

and Robert Kelner.

       DOJ asserted that some of the names of interviewees could be withheld to safeguard

grand jury secrecy, but has not explained how the fact that a particular individual had an

interview with the FBI on a certain date could possibly reveal anything regarding any grand jury

activity. DOJ similarly asserted that privacy considerations might justify withholding the names

of criminal defendants and prosecutors’ trial witnesses. These individuals already have been

quite publicly linked to potential criminal activity, and keeping their names off of this list will

not change that. Given the extreme importance of this material to the public and the intense

scrutiny of the Special Counsel’s investigation and the prosecutions resulting from it, Plaintiffs

find it difficult to conceive of any privacy interest that would override the public’s interest in

these names.

       Defendant’s Position:

       Pursuant to the Court’s Order, Dkt. 47, on January 3, 2020, the FBI created and produced

to Plaintiffs a list of individuals who were interviewed by the FBI in relation to Special Counsel

Mueller’s investigation into Russian interference in the 2016 United States presidential election

and for whom a FD-302 form was created. The list included the total volume of the typewritten

narratives associated with these individuals’ FD-302 forms. As explained to Plaintiffs, the FBI

redacted certain names from the list because revealing the names could affect the FBI’s pending

operational sensitivities, potentially reveal protected federal grand jury information, or infringe on

individuals’ privacy interests in not being associated with a criminal investigation. See Stern v.

Fed. Bureau of Investigation, 737 F.2d 84, 91–92 (D.C. Cir. 1984) (stating that “individuals have




                                                  3
         Case 1:19-cv-01278-RBW Document 55 Filed 01/27/20 Page 4 of 8



a strong interest in not being associated unwarrantedly with alleged criminal activity”); Fund for

Constitutional Gov’t v. Nat’l Archives & Records Serv., 656 F.2d 856, 869 (D.C. Cir. 1981)).

(finding that disclosure of information “naming or identifying grand jury witnesses” “would reveal

matters occurring before the grand jury and is, therefore, properly exempt from disclosure pursuant

to FOIA Exemption 3”). And, as previously stated, the FBI worked diligently to ensure that the

list was complete and correct, but, owing to the short production time and other work (e.g.,

processing the FD-302s), it is possible that the list included inadvertent errors.

       In their status report and at the January 8 status conference, but without first conferring

with Defendant’s counsel, Plaintiffs raised issues related to the witness list. At the status

conference and in its subsequent Order, Dkt. 53, the Court directed the parties to confer about such

issues before raising them with the Court.

       On January 23, 2020, in compliance with the Court’s Order, Dkt. 53, the parties met and

conferred regarding remaining issues related to the list of witnesses. Plaintiffs’ counsel stated that

they identified names of individuals for whom Defendant produced their 302s on January 2 and

January 17 (which was after Defendant produced the list of witnesses to Plaintiffs). Plaintiffs’

counsel also stated that they identified entries on the witness list that appear to be duplicates and

sent the list of their identified names and supposed duplicates to undersigned counsel later that

day. Finally, Plaintiffs’ counsel identified a court filing in another case in which they claim that

the Government officially acknowledged the name of a witness and the date that witness was

interviewed. Undersigned counsel informed Plaintiffs’ counsel that the FBI would look into these

issues, but that, owing to upcoming productions in this case and in other cases, the FBI would not

be able to issue a corrected list (if appropriate) until after the next production (which is on February




                                                   4
         Case 1:19-cv-01278-RBW Document 55 Filed 01/27/20 Page 5 of 8



3).   After conferring with the FBI, it is undersigned counsel’s understanding that the FBI

anticipates being able to issue a corrected list (if appropriate) by February 28, 2020.

        During the parties’ meet and confer, Plaintiffs’ counsel also stated that the FBI should not

redact the names of criminal defendants or witnesses in criminal trials. As undersigned counsel

informed Plaintiffs, Plaintiffs’ argument is based upon two mistaken premises. First, Plaintiffs

apparently believe that criminal defendants and witnesses in criminal trials no longer have a

privacy interest under Exemption 7(C) under any circumstance. But courts have rejected this

argument. See, e.g., Harrison v. Exec. Office for U.S. Attorneys, 377 F. Supp. 2d 141, 147 (D.D.C.

2005) (upholding the agency’s redactions under “Exemption 7(C) to protect the identities of

criminal defendants”); Hawkins v. Drug Enf’t Admin., 347 F. App’x 223, 225 (7th Cir. 2009)

(finding that “[a]lthough the witnesses testified at [a criminal] trial, that did not wholly extinguish

their privacy interests”). Second, Plaintiffs fail to recognize that FBI has redacted names not only

to protect privacy interests of individuals, but also because revealing the names could affect the

FBI’s pending operational sensitivities and potentially reveal protected federal grand jury

information.

        Fundamentally, because the FBI has not yet processed all the FD-302s on the list, the FBI

has not yet made a final determination on whether the names can be released. Until processing of

the FD-302s on the list is complete, it is not feasible to determine whether some of the redactions

may be lifted in the future. Once the FD-302s have been processed, the FBI may be in a position

to release the names of certain interviewees that are currently redacted on the list.

        As a practical matter, however, it is inefficient and of little value to Plaintiffs for the FBI

to update the witness list after each production to release the names of individuals for whom

Defendant produced their FD-302s. Conversely, it would be a burden on the FBI to have to re-




                                                  5
         Case 1:19-cv-01278-RBW Document 55 Filed 01/27/20 Page 6 of 8



review and release an updated witness list after each production. Rather than repeatedly releasing

an updated witness list to provide Plaintiffs with information they already have—the names of

witnesses listed on the FD-302s that are released in each production—after the FBI evaluates

whether issuing a corrected list is appropriate as described above, the Court should permit the FBI

to turn its entire focus to processing the records subject to the FOIA requests—the FD-302s

themselves.


 Dated: January 27, 2020                    Respectfully submitted,

                                               /s/ Charles D. Tobin
                                            Charles D. Tobin (D.C. Bar No. 455593)
                                            tobinc@balladspahr.com
                                            Matthew E. Kelley (D.C. Bar No. 1018126)
                                            kelleym@ballardspahr.com
                                            BALLARD SPAHR LLP
                                            1909 K Street, NW
                                            Washington, D.C. 20006-1157
                                            T: (202) 661-2200
                                            F: (202) 661-2299

                                            Counsel for Plaintiff Cable News
                                            Network, Inc.

                                            /s/ Matthew V. Topic
                                            Matthew Topic
                                            (E-Mail: foia@loevy.com)
                                            LOEVY & LOEVY
                                            311 N. Aberdeen, Third Floor
                                            Chicago, Illinois 60607
                                            Tel.: (312) 243-5900
                                            Fax: (312) 243-5902
                                            DC Bar No. IL0037

                                            Counsel for Plaintiffs Jason Leopold and
                                            BuzzFeed, Inc.

                                            ETHAN DAVIS
                                            Principal Deputy Assistant Attorney General
                                            Civil Division




                                                6
Case 1:19-cv-01278-RBW Document 55 Filed 01/27/20 Page 7 of 8



                          ELIZABETH J. SHAPIRO
                          Deputy Director
                          Federal Programs Branch

                          /s/ Courtney D. Enlow
                          COURTNEY D. ENLOW
                          Trial Attorney
                          United States Department of Justice
                          Civil Division, Federal Programs Branch
                          1100 L Street, N.W.
                          Room 12102
                          Washington, D.C. 20005
                          Tel: (202) 616-8467
                          Email: courtney.d.enlow@usdoj.gov

                          Counsel for Defendant United States
                          Department of Justice




                              7
         Case 1:19-cv-01278-RBW Document 55 Filed 01/27/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that, on this date, I caused the foregoing to be filed and served

electronically via the Court’s ECF System upon counsel of record.



Dated: January 27, 2020                       /s/ Charles D. Tobin
                                              Charles D. Tobin




                                                 8
